Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-17 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA .
b.	This is a first action on the merits based on Applicant’s claims submitted on 01/22/2021.


Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 01/22/2021 and 07/02/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 8, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chendamarai et al. US Pub 2018/0242223 (hereinafter “Chendamarai”), and in view of  Ericsson NPL “RAN2-108#661 offline discussion on SON functions”, 3GPP R2-1916419, Nov 18-22, 2019 (hereinafter “Ericsson”). 
Regarding claim 1
Chendamarai discloses a method performed by a terminal (i.e. UE) in a wireless communication system (“a method for wireless communication at a UE is described.” [0007]), the method comprising:
performing a random access procedure (“selectively performing a random access procedure based at least in part on the determined PLMN ID.” [0007]) with a base station ([0004]);
first information associated with a public land mobile network (PLMN) and second information associated with the random access (“the method may include determining the PLMN ID based at least in part on the time-frequency location of the instance of the DRS matches a second PLMN ID associated with the UE (i.e. “first information”); decoding random access configuration information included in at least one of the first instance of the DRS or the second instance of the DRS; and performing the random access procedure based at least in part on the determined PLMN ID match and the decoded random access configuration information (i.e. “second information”), to connect to the base station.” [0008]), in case that the first information does not include PLMN information associated with a registered PLMN in the terminal (“When the full PLMN ID is not included in the PBCH 615, the UE may at times initiate a random access procedure with a base station that is not associated with the PLMN ID of the UE; however, the number of such random access procedures may be reduced.” [0083] and furthermore “the method may include determining the PLMN ID based at least in part on the time-frequency location of the instance of the DRS does not match a second PLMN ID associated with the UE; and refraining from performing the random access procedure based at least in part on the determined non-match” [0008]); and
Chendamarai does not specifically teach clearing first and second information, and storing report information associated with the random access.
In an analogous art, Ericsson discloses clearing (i.e. deleting previously stored RACH report entries either because condition change and/or validity time has expired) first information associated with a public land mobile network (PLMN) and second information associated with the random access (“CATT proposal: RAN2 to discuss which option is more desirable for stored RACH report entries:
Option1: UE should delete any previously stored RACH report entries collected in the old serving cell if the serving cell has changed
Option2: UE can report the stored RACH report entries to any cell if the PLMN of the cell is RPLMN or EPLMN. FFS: The validity time of the stored RACH report entries.” On page 8, [RACH report list handling upon handover or cell-reselection])
storing report information (i.e. RACH report) associated with the random access (“Option2: UE can report the stored RACH report entries to any cell if the PLMN of the cell is RPLMN or EPLMN. FFS: The validity time of the stored RACH report entries.” On page 8, [RACH report list handling upon handover or cell-reselection]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Chendamarai’s method of selectively performing a random access procedure based at least in part on the determined PLMN ID to include Ericsson’s method of storing RACH reports in order to determine best way to store and update RACH reports associated with PLMN information (Ericsson [RACH report list handling upon handover or cell-reselection]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Ericsson’s method of storing RACH reports into Chendamarai’s method of selectively performing a random access procedure based at least in part on the determined PLMN ID since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 8
Chendamarai discloses a terminal (i.e. “UE 1615” in Fig. 16; [0144]) in a wireless communication system, the terminal comprising: 
a transceiver (i.e. “transceiver 1630” in Fig. 16; [0144]); and 
at least one processor (i.e. “processor 1610” in Fig. 16; [0144]) configured to: 
perform a random access procedure with a base station, 
clear first information associated with a public land mobile network (PLMN) and second information associated with the random access, in case that the first information does not include PLMN information associated with a registered PLMN in the terminal, and 
store report information associated with the random access.
The scope and subject matter of apparatus claim 8 is drawn to the apparatus of using the corresponding method claimed in claim 1. Therefore apparatus claim 8 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 15
Chendamarai, as modified by Ericsson, previously discloses the method of claim 1, the further comprising:
Ericsson further discloses discarding a random access channel (RACH) report generated according to each random access trial from the second information (“there can be two options for the UE upon moving from RRC_Connected to RRC_Idle or RRC_Inactive states. Option-1: UE flushes the stored RACH report(s)” on Page 8, [RACH report list handling upon RRC state transition from RRC_Connected mode to RRC_Idle mode or RRC_Inactive state]) , in case that a predetermined time passes (FFS: The validity time of the stored RACH report entries.” On page 8, [RACH report list handling upon handover or cell-reselection]).

Regarding claim 16
The terminal of claim 8, the at least one processor configured to:
discard a random access channel (RACH) report generated according to each random access trial from the second information, in case that a predetermined time passes.
The scope and subject matter of apparatus claim 16 is drawn to the apparatus of using the corresponding method claimed in claim 15. Therefore apparatus claim 16 corresponds to method claim 15 and is rejected for the same reasons of obviousness as used in claim 15 rejection above.

Regarding claim 17
At least one non-transitory computer readable recording medium configured to store a program for executing a method for obtaining an image through an electronic device, the method comprising:
performing a random access procedure with a base station;
clearing first information associated with a public land mobile network (PLMN) and second information associated with the random access, in case that the first information does not include PLMN information associated with a registered PLMN in the terminal; and
storing report information associated with the random access.
The scope and subject matter of non-transitory computer readable medium claim 17 is drawn to the computer program product of using the corresponding method claimed in claim 1. Therefore computer program product claim 17 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Claims 2 and 9 and  are rejected under 35 U.S.C. 103 as being unpatentable over Chendamarai, in view of  Ericsson, and further in view of Ohlsson et al. US Pub 2020/0092771 (hereinafter “Ohlsson”). 
Regarding claim 2
Chendamarai, as modified by Ericsson, previously discloses the method of claim 1, the further comprising: 
Chendamarai and Ericsson do not specifically teach setting the first information to third information associated with an equivalent PLMN.
In an analogous art, Ohlsson discloses setting the first information to third information associated with an equivalent PLMN (“when the UE acquires system information in the target cell, e.g. cell access related information in SIB1, and detects that there are multiple Cell IDs being broadcasted, e.g. associated to multiple PLMNs, upon identifying that the UE needs to select an equivalent PLMN, i.e. change of PLMN compared to the one in the UE context known at the network, the UE indicates that occurrence to the network via a 1 bit flag, e.g. using RACH preambles (i.e. “third information”).” [0181]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Chendamarai’s method of selectively performing a random access procedure based at least in part on the determined PLMN ID, as modified by Ericsson, to include Ohlsson’s method for resuming a RRC connection of the UE to a target cell in a wireless communications network, in order to improve transmission security by using PLMN ID (Ohlsson [0022]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Ohlsson’s method for resuming a RRC connection of the UE to a target cell in a wireless communications network into Chendamarai’s method of selectively performing a random access procedure based at least in part on the determined PLMN ID since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 9
The terminal of claim 8, the at least one processor configured to: set the first information to third information associated with an equivalent PLMN.	
The scope and subject matter of apparatus claim 9 is drawn to the apparatus of using the corresponding method claimed in claim 2. Therefore apparatus claim 9 corresponds to method claim 2 and is rejected for the same reasons of obviousness as used in claim 2 rejection above.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chendamarai, in view of  Ericsson, and further in view of Ravishankar et al. US Pub 2018/0262913 (hereinafter “Ravishankar”). 
Regarding claim 3
Chendamarai, as modified by Ericsson, previously discloses the method of claim 1, the further comprising:
Chendamarai and Ericsson do not specifically teach storing the report information associated with the random access, in case that the first information includes the PLMN information associated with the registered PLMN in the terminal.
In an analogous art, Ravishankar discloses storing the report information associated with the random access, in case that the first information includes the PLMN information associated with the registered PLMN in the terminal (“Initially (e.g., upon power-on), at Step 301, the UE first selects a network based on the Public Land Mobile Network (PLMN) identifier stored in the subscriber identity module (SIM) card of the UE (i.e. registered PLMN in the terminal). The SIM card securely stores identification information (e.g., the international mobile subscriber identity (IMSI) number, PLMN and security key information) used to identify and authenticate the UE on the network. The PLMN identifies the operator network with which the UE holds a current subscription (e.g., Verizon, AT&T, T-Mobile, etc.). Each eNodeB broadcasts the PLMN for the respective network operator that owns/operates the eNodeB. Accordingly, at this point, via random access, the UE identifies the eNodeB for the network to which it subscribes based on a match between the PLMN stored in its SIM card and the PLMN broadcast by the appropriate eNodeB.” [0101]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Chendamarai’s method of selectively performing a random access procedure based at least in part on the determined PLMN ID, as modified by Ericsson, to include Ravishankar’s method for sharing of network equipment and network resources of the communications network, amongst a plurality of service providers, in order to maximize resources utilization (Ravishankar [0014]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Ravishankar’s method for sharing of network equipment and network resources of the communications network, amongst a plurality of service providers into Chendamarai’s method of selectively performing a random access procedure based at least in part on the determined PLMN ID since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 10
The terminal of claim 8, the at least one processor configured to: store the report information associated with the random access, in case that the first information includes the PLMN information associated with the registered PLMN in the terminal.
The scope and subject matter of apparatus claim 10 is drawn to the apparatus of using the corresponding method claimed in claim 3. Therefore apparatus claim 10 corresponds to method claim 3 and is rejected for the same reasons of obviousness as used in claim 3 rejection above.

Claims 4, 6, 7, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chendamarai, in view of  Ericsson, and further in view of Ohlsson et al. US Pub 2020/0092771 (hereinafter “Ohlsson”) and of Park et al. US Pub 2020/0236648, claiming parent application 16193971 priority 2018-11-16 (hereinafter “Park”). 
Regarding claim 4
Chendamarai, as modified by Ericsson, previously discloses the method of claim 1,
Chendamarai and Ericsson do not specifically teach wherein the report information associated with the random access includes information on a cell identity, information on a purpose of the random access, and information on a PLMN identity.
In an analogous art, Ohlsson discloses wherein the report information associated with the random access includes information on a cell identity and information on a PLMN identity (“the Cell ID and the PLMN ID may be associated with a primary PLMN which is the PLMN occurring first in a broadcasted PLMN list, or with a selected PLMN which is the UE's registered PLMN.” [0131]; [0125-0126]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Chendamarai’s method of selectively performing a random access procedure based at least in part on the determined PLMN ID, as modified by Ericsson, to include Ohlsson’s method for resuming a RRC connection of the UE to a target cell in a wireless communications network, in order to improve transmission security by using PLMN ID (Ohlsson [0022]).
Chendamarai, Ericsson, and Ohlsson do not specifically teach wherein the report information associated with the random access includes information on a purpose of the random access.
In an analogous art, Park discloses wherein the report information associated with the random access includes information on a purpose of the random access (“beam failure recovery” [0135], “initial access” [0055], “handover” [0126], “uplink synchronization [0127], etc.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Chendamarai’s method of selectively performing a random access procedure based at least in part on the determined PLMN ID, as modified by Ericsson and Ohlsson, to include Park’s beam procedures, in order to perform various beam procedures in a more timely and efficient manner (Park [0002]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Park’s beam procedures into Chendamarai’s method of selectively performing a random access procedure based at least in part on the determined PLMN ID since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 6
Chendamarai, as modified by Ericsson, Ohlsson, and Park, previously discloses the method of claim 4, 
Ericsson further discloses wherein the information on the purpose of the random access includes information for first random access (“CATT Proposal: RAN2 to discuss whether it’s possible for the network to retrieve only some RACH report entries from the UE, e.g. the network indicates in the UEInformationRequest message with a list of RACH scenario identifier” on page 7 [Specific RACH report request from network])
Ohlsson further discloses wherein the report information associated with the random access includes information on a cell identity and information on a PLMN identity (“the Cell ID and the PLMN ID may be associated with a primary PLMN which is the PLMN occurring first in a broadcasted PLMN list, or with a selected PLMN which is the UE's registered PLMN.” [0131]; [0125-0126]).
Park further discloses wherein the information on the purpose of the random access includes information on beam failure recovery (“beam failure recovery” [0135]), information for accessing a target cell during handover  (“handover” [0126]), and information on uplink un-synchronization (“synchronization” [0127]).

Regarding claim 7
Chendamarai, as modified by Ericsson, Ohlsson, and Park, previously discloses the method of claim 4, 
Ohlsson further discloses wherein the information on the cell identity is associated with a cell global identity (CGI) (“For example, one way to construct such a cell identifier is to combine the PLMN ID with the Cell ID, i.e. use the so-called Cell Global Identity (CGI).” [0088]).

Regarding claim 11
The terminal of claim 8, 
wherein the report information associated with the random access includes information on a cell identity, information on a purpose of the random access, and information on a PLMN identity.
The scope and subject matter of apparatus claim 11 is drawn to the apparatus of using the corresponding method claimed in claim 4. Therefore apparatus claim 11 corresponds to method claim 4 and is rejected for the same reasons of obviousness as used in claim 4 rejection above.

Regarding claim 13
The terminal of claim 11,
wherein the information on the purpose of the random access includes information for first random access, information on beam failure recovery, information for accessing a target cell during handover, and information on uplink un- synchronization.
The scope and subject matter of apparatus claim 13 is drawn to the apparatus of using the corresponding method claimed in claim 6. Therefore apparatus claim 13 corresponds to method claim 6 and is rejected for the same reasons of obviousness as used in claim 6 rejection above.

Regarding claim 14
The terminal of claim 11,
wherein the information on the cell identity is associated with a cell global identity (CGI).
The scope and subject matter of apparatus claim 14 is drawn to the apparatus of using the corresponding method claimed in claim 7. Therefore apparatus claim 14 corresponds to method claim 7 and is rejected for the same reasons of obviousness as used in claim 7 rejection above.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chendamarai, in view of  Ericsson, and further in view of Park et al. US Pub 2020/0236648, claiming parent application 16193971 priority 2018-11-16 (hereinafter “Park”). 
Regarding claim 5
Chendamarai, as modified by Ericsson, previously discloses the method of claim 1, the further comprising:
Chendamarai and Ericsson do not specifically teach receiving, from the base station, a request message associated with terminal information; transmitting, to the base station, a response message as a response to the request message.
In an analogous art, Park discloses receiving, from the base station, a request message associated with terminal information (“PDCCH order 901” in Fig. 9; [77]); and
transmitting, to the base station (i.e. “base station” in Fig. 9), a response message as a response to the request message (“The preamble 902 may be transmitted after or based on the PDCCH order 901” [77]; Fig. 9),
wherein the response message (“Msg1 902” in Fig. 9) includes the report information (as taught by Ericsson “Option 2: UE stores the RACH report(s) and reports to the network if the UE comes to RRC_Connected mode within a duration. The duration is FFS” on page 8 [RACH report list handling upon RRC state transition from RRC_Connected mode to RRC_Idle mode or RRC_Inactive state]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Chendamarai’s method of selectively performing a random access procedure based at least in part on the determined PLMN ID, as modified by Ericsson, to include Park’s beam procedures, in order to perform various beam procedures in a more timely and efficient manner (Park [0002]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Park’s beam procedures into Chendamarai’s method of selectively performing a random access procedure based at least in part on the determined PLMN ID since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 12
The terminal of claim 8, the at least one processor configured to:
receive, from the base station via the transceiver, a request message associated with terminal information, and
transmit, to the base station via the transceiver, a response message as a response to the request message,
wherein the response message includes the report information.
The scope and subject matter of apparatus claim 12 is drawn to the apparatus of using the corresponding method claimed in claim 5. Therefore apparatus claim 12 corresponds to method claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411          

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411